Citation Nr: 1710449	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1952 to April 1955.  The Veteran died in February 2005.  The appellant is the Veteran's surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims folder was subsequently transferred to the RO in Montgomery, Alabama.

In December 2009, July 2011, and January 2012 the Board remanded the claim for additional development.

A December 2012 Board decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in an April 2014 Order, the Court vacated the December 2012 Board decision denying entitlement to service connection for the cause of the Veteran's death and remanded the claim to the Board for readjudication in accordance with the JMR.

In August 2014 and July 2015, the Board again remanded the claim for additional development.

In August 2016, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such an opinion was provided in October 2016 and is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2005; the cause of death listed on his death certificate was congestive heart failure (CHF), due to or as a consequence of chronic obstructive pulmonary disease (COPD), due to or as a consequence of renal insufficiency, due to or as a consequence of hypertension.

2.  At the time of the Veteran's death, service connection was not established for any disability.

3.  The Veteran is not shown to have manifested complaints or findings of CHF, COPD, renal insufficiency or hypertension in service or for many years thereafter.

4.  Subsequent to the Veteran's death, posttraumatic stress disorder (PTSD) has been attributed to his active service.  However, the competent evidence of record is against a finding that PTSD was, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death, was etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2006, January 2011, and January 2012, VA notified the appellant of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the appellant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order.  As discussed in detail below, numerous VA medical opinions have been obtained in this case and while some of these have previously been determined to be inadequate in certain respects, the most recent October 2016 VHA opinion adequately remedies any such deficiencies.  In addition, the VHA opinion adequately responded to the issues addressed in the Board's prior remand directives and therefore substantially complies with those requests.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Principles and Analysis

The appellant contends that the Veteran's death was caused by a psychiatric disability related to service that contributed to the Veteran's death.

The record shows that, during the Veteran's lifetime, service connection was not established for any disability.  Nonetheless, the Board must still consider the pertinent evidence in light of the governing legal authority to determine whether, for purposes of establishing entitlement to service connection for the cause of the Veteran's death, a medical relationship between any cause of the Veteran's death and his service is established.

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a cardiovascular-renal disease, including hypertension, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2016).

The service medical records are negative for any complaints, findings, or treatment for any psychiatric disability and there was no evidence that the Veteran showed symptoms of or was treated for a psychoses within one year of discharge from service.

In a July 2006 letter, the Veteran's private physician stated that he had treated the Veteran for PTSD, anxiety, and depression, and that those disabilities were a result of the Veteran's period of active service.

In February 2010, a VA medical opinion was obtained in which, following a review of the claims file, a VA psychologist opined that it was at least as likely as not that the Veteran's psychiatric disorder, diagnosed as PTSD by his treating physician, was related to his service.  In support of that opinion, the examiner noted that the Veteran's treating physician indicated treatment for war-related PTSD and that the Veteran's widow had provided lay evidence of triggers for symptoms and evidence of specific symptoms to support the diagnosis of PTSD and its relationship to service.  The examiner noted that a July 1982 VA psychiatric examination documented the presence of a number of symptoms specific to PTSD.  Finally, the examiner noted that pharmacy records documented the use of anti-anxiety medications prior to and at the time of the Veteran's death.  The examiner indicated that she could not provide an opinion as to whether the Veteran's psychiatric disability (found to be related to service) caused or contributed substantially or materially to cause the Veteran's death from CHF, COPD, renal insufficiency, and hypertension.

The February 2010 examiner's opinion, indicating that the Veteran's psychiatric disorder was related to active military service, was based on a review of the claims file, addressed pertinent clinical evidence of record, and was supported by rationale.  Significantly, there is no contrary opinion of record regarding the etiology of the Veteran's psychiatric disorder.  Accordingly, the Board finds the February 2010 opinion to be both probative and persuasive as to the relationship between the Veteran's diagnosed PTSD and his military service.

Neither that evidence, however, nor the opinions discussed below, show that it was at least as likely as not that the Veteran's PTSD caused or contributed materially in the Veteran's death.

In a February 2011 VA medical opinion, a VA physician listed the causes of the Veteran's death as CHF, COPD, renal insufficiency, and hypertension.  Based on a review of the claims file, the VA examiner opined that the Veteran's death was not caused by, not related to, and not aggravated by his PTSD.  In support of the opinion, the examiner noted that CHF, COPD, renal insufficiency, and hypertension are not caused by PTSD.  The examiner noted the risk factors for COPD to include genetics and tobacco use.  The risk factors for hypertension include genetics, diet, hormonal/metabolic disease, aging, and obesity.  The examiner noted that renal insufficiency was due to hypertension, and that CHF was likely related to the hypertension as well.  Finally, the examiner noted that there was no mention of PTSD or any other mental condition listed as a contributing cause on the death certificate.

In August 2011, a second medical opinion was obtained.  A VA physician opined, following a review of the claims file, that it was less likely as not (less than 50/50 probability) that the Veteran's death was caused by or a result of or aggravated by any psychiatric disorder.  In support of that opinion, the physician noted that the causes of death were clearly identified on the death certificate.  They were CHF, COPD, hypertension, and renal insufficiency.  No psychiatric condition was identified as a cause of even as a contributing factor to death.  With regard to an August 1982 VA medical note indicating that the Veteran's anxiety neurosis was contributing to the Veteran's problems, the physician explained that the problems referred to in the note were the symptoms that he was having at that time, the physician thought that those symptoms were due to the anxiety and not heart disease.  There was no statement for cause and effect with respect to the heart condition.  The examiner noted the risk factors for COPD included tobacco abuse, aging, and genetic factors.  The risk factors for hypertension included genetics, diet, aging, race, and metabolic syndromes.  The risk factors for renal insufficiency were genetics, aging, hypertension, diabetes, and vascular disease.  The risk factors for CHF were coronary artery disease, tobacco abuse, cholesterol, diabetes mellitus, genetics, diet, and advanced age.  The examiner opined that PTSD and/or anxiety neurosis were not medically accepted as risk factors for those conditions.  That is borne out by the screening of those diseases, the pathophysiology of the diseases, or the treatment of the conditions.  The physician referred to medical literature in support of that rationale.

In December 2012, the Board denied the claim.  The appellant appealed to the Court and pursuant to the JMR the Court vacated the decision, finding the February 2011 and August 2011 VA medical opinions the Board had relied on inadequate for rating purposes.  Specifically, the February 2011 VA medical opinion did not address whether the Veteran's existing psychiatric disability at the time of death aggravated his CHF, COPD, renal insufficiency, or hypertension, which were all causes of death listed on the Veteran's death certificate.  The August 2011 medical opinion failed to provide a rationale for the medical opinion regarding aggravation.

Accordingly, in August 2014, the Board remanded the appeal for a new comprehensive medical opinion to determine whether the Veteran's causes of death were related to his posthumously-diagnosed PTSD, his active service, or another already service-connected disability.

In a September 2014 VA addendum (to the prior VA opinions of February 2011 and August 2011), the VA examiner opined that it was less likely than not that the Veteran's CHF, COPD, renal insufficiency, and hypertension that caused his death were aggravated by his service-connected PTSD.  The examiner noted that she concurred with prior opinions in the February 2011 and August 2011 VA examinations that the Veteran's CHF, COPD, renal insufficiency, and hypertension, were not caused by his service-connected PTSD.  The examiner indicated for rationale that "[s]pecifically the medical literature did not support that PTSD aggravated or caused COPD, renal insufficiency, hypertension, or CHF beyond the natural progression of those diseases."

In July 2015, the Board again remanded the appeal, finding that the September 2014 examiner did not provide adequate rationale to support the conclusion that PTSD did not aggravate or cause COPD, renal insufficiency, hypertension, or CHF and that although the examiner indicated that "the medical literature does not support," there was no commentary by the examiner regarding the medical literature submitted by the appellant.  In that regard, in June 2014, the appellant had submitted a copy of a study titled "Risk of Selected Cardiovascular Diseases and [PTSD] among Former World War II Prisoners of War."  Therein it was noted that a "review of the published literature highlights evidence from epidemiologic and clinical studies that persons with PTSD are at increased risk of cardiovascular disease including coronary heart disease and possibly stroke" and that "longstanding PTSD may have deleterious effects on the cardiovascular system including increased risk of coronary heart disease and hypertension."

Accordingly, the July 2015 remand requested another medical opinion but from a VA physician other than the one who provided the September 2014 opinion.

In September 2015, another opinion was obtained, however, it was from the author of the September 2014 opinion wherein she essentially restated her prior conclusion, reasoning that although the report submitted by the appellant indicated "a possible link between PTSD and adverse health issues, this cannot be considered a causal relationship."

In addition, in September 2015, an opinion from a VA clinical psychologist was obtained where the examiner opined that it was less likely as not that PTSD caused or contributed to cause the Veteran's death.  For rationale, however, she noted only that there was no mention of PTSD or any other psychiatric condition listed as a contributing cause on his death certificate and the examiner was not aware of any peer-reviewed medical literature supporting a direct, causal relationship between PTSD and death.

Accordingly, in August 2016, the Board sought a medical expert opinion from VHA.

In October 2016, a VA board certified cardiologist opined, after reviewing the claims file, that it was less likely than not that the Veteran's PTSD caused or contributed to cause his death and that it was less likely than not that CHF, COPD, renal insufficiency, and hypertension that caused the Veteran's death, had their onset in, were incurred in, or were aggravated by active service or the Veteran's PTSD.

The examiner noted that well established risk factors for cardiovascular disease include increasing age, male gender, heredity, hypertension, dyslipidemia, cigarette smoking, diet, exercise, alcohol intake, and obesity and that patients with diabetes and chronic kidney disease have further increased risk.  Well established risk factors for hypertension include age, race/ethnicity, obesity, male gender, lack of physical activity, diet, excessive alcohol use, and smoking.  Complications of high blood pressure include aneurysms, chronic kidney disease (renal insufficiency), cognitive changes, eye damage, heart attack, heart failure, peripheral artery disease and stroke.  Well established risk factors for renal insufficiency include obesity, diabetes, smoking, hypertension, hyperlipidemia, older age, gender, family history, and race/genetics.  The examiner noted that according to UpToDate's literature review "Chronic Obstructive Pulmonary Disease: Risk Factors and Risk Reduction," "Numerous epidemiologic studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD."  Since the Veteran had a documented smoking history of 1.5 to 3 packs per day for 25 years with a documented continuation of smoking despite the diagnosis of COPD, the onset of the Veteran's COPD occurred as expected or later than expected for the amount and length of time he smoked.  Therefore, there is no objective evidence the active military service or the Veteran's PTSD caused or aggravated the Veteran's COPD.  

The examiner further noted that it is well documented that the Veteran suffered from most of the usual risk factors for cardiovascular disease, hypertension, COPD, and renal insufficiency.  A May 1981 medical record indicates the Veteran was obese, had untreated hypertension with concurrent heart failure, a smoking history of 1.5 packs per day for 25 years and a significant history of alcohol use.  The July 1982 VA examination again notes that the Veteran was obese doing minimal physical activity, had a diagnosis of untreated hypertension in 1981, heart failure, a new diagnosis of diabetes mellitus, and COPD.  The notes also indicate the Veteran had a history of having smoked 3 packs of cigarettes a day for 25 years reporting a reduction to half a pack per day but continuing to smoke despite his diagnoses and the recommendation for cessation.

The examiner opined that the weight of the medical evidence shows that there is no known direct medical nexus between PTSD and the conditions CHF, COPD, hypertension, and renal insufficiency.  Additionally, according to the VA examination, the onset of the Veteran's PTSD was during his time in service which occurred several years prior to the Veteran's CHF, COPD, hypertension, and renal insufficiency diagnoses, and does not clinically correlate as causing or aggravating these conditions.

Further, the examiner noted that he reviewed the articles provided by the appellant in June 2014.  The results in the article by Kahn et. al. apply to a small subset of the population and indicated there may be an association for increased risk for cardiovascular disease with POW veterans carrying the diagnosis of PTSD; however, this situation does not apply to the Veteran in this claim.  The second article by Coughlin discusses an association of risk when the patient carries the diagnosis of PTSD.  Both articles do not show PTSD to be a statistically significant risk factor for causing or aggravating the claimed conditions discussed above.  Therefore, it cannot be stated with 50 percent or more likelihood that PTSD was the cause of the Veteran's condition, nor can it be stated that the Veteran's conditions were aggravated when accounting for the multiple usual risk factor that the Veteran had that are the well-established (due to research replicated results demonstrating causality and aggravation) medically accepted risk factors.  The progression and length of time for the Veteran's disease processes are not unexpected and do not demonstrate aggravation above the expected course of the conditions.

Finally, the examiner noted that the July 1982 neuropsychiatry examination note states that the Veteran "has numerous somatic disorder-severe."  The August 1982 cardiovascular examination indicates that the Veteran had anxiety neurosis and "This may be causing much of his problems."  The provider indicated the chest pain was not typical of heart chest pain.  The examiner explained that atypical chest pain can be a symptom of anxiety during somatization, which is a pain in the chest not cardiac or otherwise related.  These statements clinically correlate in agreement with the July 1982 neuropsychiatric evaluation that the Veteran was somaticizing his anxiety symptoms but this does not mean the multiple medical diagnoses were directly due to the psychiatric diagnosis.

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the Board finds that the probative evidence of record is against the claim.  Again, the cause of the Veteran's death in February 2005 as shown on the death certificate was the result of CHF, due to or as a consequence of COPD, due to or as a consequence of renal insufficiency, due to or as a consequence of hypertension.  The Board finds that the preponderance of the evidence is against a finding that a service-connected disability, recently found to be PTSD after the Veteran's death, caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death was not due to disease or injury that was incurred in or aggravated by active service.

In October 2016, the VA board certified cardiologist provided a comprehensive opinion addressing the question of the cause of the Veteran's death in relation to his PTSD, following a thorough review of the claims file.  The examiner there addressed the medical literature submitted by the appellant and supported his conclusions with detailed reference to medical principles and evidence in the claims file, and identified numerous non-service connected factors that likely contributed to the development of the disorders that ultimately caused the Veteran's death. 
Accordingly, the Board affords this opinion significant probative value. 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner failed to fully support every aspect of any of his conclusions, it is clear that he had a complete understanding of the pertinent evidence, that he reviewed the entire claims file and considered the appellant's contentions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

While each of the remaining opinions were not wholly adequate, many still bolster the October 2016 opinion.  Indeed, although the February 2011 opinion did not address whether the psychiatric disorder aggravated any of the causes of death listed on the death certificate, and the August 2011 opinion did not provide a rationale for the conclusion that there was no aggravation, those opinions otherwise adequately addressed the other theories of entitlement to service connection and both opinions were based on a review of the claims file, addressed pertinent clinical evidence of record, and were supported by rationale, to include consideration of medical literature.

The Board further finds that the record presents no other basis for a grant of service connection for the cause of the Veteran's death in this case.  The CHF, COPD, renal insufficiency, and hypertension were not shown to be present in service or for many years thereafter and there is no evidence of any continuity of symptomatology of any cardiovascular-renal disease, including hypertension.  The appellant is not asserting that the Veteran had any of those disabilities since his discharge from service or that they were incurred in service.

In adjudicating this claim, the Board has considered the assertions advanced by the appellant, and by her representative on her behalf.  However, none of that evidence provides a basis for allowance of the claim.  This claim turns on the matter of whether disability resulting in the Veteran's death is medically related to service.  The Board finds the appellant's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of whether the Veteran's PTSD caused or materially contributed to his ultimate demise from CHF, COPD, renal insufficiency, and hypertension, is not something that can be determined by mere observation.  Nor is this question simple.  While the appellant is competent to report observing the Veteran's behavior and other observable symptoms, the question of the cause of his death and whether PTSD may have contributed in some way to that is not an observable fact.  It requires specialized medical training to assess the underlying conditions that caused or contributed to the Veteran's death and to ascertain whether his PTSD bore any relationship to those causes.  Therefore, the Board finds that the appellant's statements as to the causes or contributing factors to the Veteran's death are not competent evidence.

In sum, the competent and most probative evidence of record is the October 2016 VHA opinion and to a lesser extent the February and August 2011 opinions to the extent they addressed issues other than aggravation.  As the competent medical opinions of record are all against the claim, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


